Citation Nr: 0711027	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-16 669	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals on 
November 21, 2003, should be reversed or revised on the basis 
of clear and unmistakable error (CUE) for failing to grant 
service connection for paresthesia of the right hand.  



REPRESENTATION

Moving party represented by:  New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968, plus additional periods of active duty for 
training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the veteran to revise or reverse - on the basis 
of CUE, the portion of the Board's November 21, 2003, 
decision that denied service connection for paresthesia of 
the right hand.  


FINDING OF FACT

The November 21, 2003, Board decision was adequately 
supported by the evidence then of record and was not 
undebatably erroneous or fatally flawed for failing to grant 
service connection for paresthesia of the right hand.  


CONCLUSION OF LAW

The Board's November 21, 2003, decision did not involve CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) are not applicable to 
CUE claims.  Therefore, discussion of the VCAA provisions in 
this case is not required.  See also 38 U.S.C.A. §§ 5109A(a), 
7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).  

II.  Finality and CUE

A decision issued by the Board is final, unless appealed to 
the Court or another exception to finality applies (e.g., the 
Board orders reconsideration of the decision).  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  See 38 C.F.R. § 20.1400.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  



The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also reiterated 
that a finding that there was such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992).  That is to say, subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

III.  Analysis

A rating decision in June 1999 denied service connection for 
paresthesia of the right hand (claimed as a right hand 
condition) as secondary to the veteran's service-connected 
rotator cuff tendinitis of the right shoulder.  On November 
21, 2003, the Board issued a decision that, among other 
things, also denied service connection for paresthesia of the 
right hand.  The Board's decision specifically discussed 
medical reports by several physicians who had variously 
suggested the veteran's right hand numbness arose from his 
service-connected right shoulder disability, that it was 
consistent with cervical disease, or that it was related to 
arthritis.  Other medical records indicated the cause was 
carpal tunnel syndrome; that latter etiology was supported by 
the results of EMG testing, as well as by opinions by both VA 
and private examiners.  The Board found "that the greater 
weight of the medical evidence indicates that the veteran's 
right hand symptomatology is due to nonservice-connected 
carpal tunnel syndrome."  The Board's decision went on to 
determine that the carpal tunnel syndrome was not, itself, 
related to service.  

In an April 2005 statement, the veteran argued that the 
Board's November 2003 decision should be revised on the basis 
of CUE.  He specifically alleged error only in the issue 
concerning his purported entitlement to service connection 
for paresthesia of the right hand.  So the Board will limit 
its analysis to his allegation regarding that one issue in 
the Board's decision, which, as mentioned, also adjudicated 
several other claims.  

Also pertinent to the veteran's allegation of CUE in this 
case is the fact that the November 2003 Board decision did 
grant service connection for a cervical spine disorder.  And 
a subsequent rating decision by a VA Regional Office in April 
2004 implemented the Board's decision by establishing service 
connection for degenerative disc disease of the cervical 
spine and assigning a 20 percent rating for the disability 
based, in part, on medical evidence demonstrating transient 
right upper extremity radiculopathy.  



In his CUE motion, the veteran indicated that he had found a 
"[t]raining letter on spinal cord injuries and potential 
complications" on VA's Web site.  The training letter to 
which he referred is Training Letter 03-04, issued in July 
2003, one of many such letters issued by VA's Director of 
Compensation and Pension Service to provide information and 
guidance on specific topics to VA Regional Office personnel.  
The letter discussed the terminology and causes of spinal 
cord injuries, including their neurologic classification, 
pathophysiology, complications, and consequences.  

The veteran stated in his CUE motion that the training letter 
contained "some very important information that [he thought] 
would revise the decision of the [B]oard."  The Board will 
concede that the letter indeed contains important information 
concerning spinal cord injuries.  Significantly, the letter 
provides information about spinal cord injuries that 
generally might be applicable to patients with such injuries, 
rather than specific information that was relevant to the 
veteran's own situation.  More importantly, however, it 
should be noted that the Board's November 2003 decision found 
that, although some of the medical evidence then of record 
indicated the veteran's claimed right hand paresthesia might 
be due to his cervical disease, the weight of the evidence 
that was then of record indicated his right hand symptoms 
in this particular case were more likely attributable to 
carpal tunnel syndrome, which, as mentioned, was unrelated to 
his military service or any disability so related.  
Therefore, the information in the letter assumed much less 
relevance in the Board's consideration of his claim.  
Moreover, to the extent he contends that the Board accorded 
the letter - and the information in it - insufficient 
probative weight in relation to all of the other evidence, 
that allegation must fail.  As explained, the regulations 
specifically provide that a mere disagreement as to how the 
facts were weighed or evaluated does not constitute CUE.  
38 C.F.R. § 20.1403(d).  

Also with his CUE motion, the veteran submitted eight private 
medical reports, dated from April 2000 to March 2005.  
Referring to those reports, he stated that they "will show 
how [his] hand and arm problem is secondary to [his] 
neck problem."  

Two of those reports are dated in 2005 - so well after the 
Board issued its decision in November 2003.  Consequently, 
they cannot be considered in conjunction with the veteran's 
CUE motion because this is additional evidence after the 
fact.  38 C.F.R. § 20.1403(b).  

Of the remaining six medical reports, dated from April 2000 
to September 2001, two of them were of record and considered 
by the Board in the November 2003 decision being collaterally 
attacked.  So to the extent the veteran is again disagreeing 
with how those reports were weighed by the Board in deciding 
his claim in November 2003, his disagreement does not 
constitute CUE.  38 C.F.R. § 20.1403(d).  

The last four medical reports were not previously of record.  
Two of the records are reports of private nerve conduction 
studies that were conducted in April 2000 and September 2001.  
Both of those reports list an impression of right middle 
trunk brachial plexopathy without any electromyographic 
evidence of a right upper extremity neuropathy or 
radiculopathy.  A July 2001 record noted the veteran's 
symptoms and indicated that a nerve conduction study in 1999 
had shown bilateral carpal tunnel syndrome, but no 
radiculopathy.  The July 2001 report also listed the results 
of the April 2000 nerve conduction study, discussed above.  
The other medical report, a record dated in September 2001, 
notes a diagnosis of right cervical spine radiculopathy and 
right rotator cuff tendinitis.  

Clearly, the last four reports provide additional, although 
conflicting, medical evidence concerning the etiology of the 
veteran's claimed right hand paresthesia.  Three of them 
specifically indicate that cervical radiculopathy was not 
present, whereas the other notes a diagnosis of 
radiculopathy.  Those reports were potentially relevant to 
the issue before the Board.  



In this regard, § 20.1403(a) states that CUE exists in the 
situation where the correct facts, as they were known at the 
time, were not before the Board.  That section contemplates 
the situation where the evidence considered by the Board 
portrayed an incorrect picture of the veteran's disability, 
but where there was in existence at that time - but not 
before the Board - other evidence that described his 
situation correctly.  In this case, however, the newly 
submitted contemporaneous medical reports provide only 
additional information that merely corroborated other 
evidence that was then of record and considered by the Board.  
More importantly, the additional evidence is itself 
inconsistent and conflicting.  It does not present a unified 
picture of the "correct facts," nor does it show how the 
evidence that was of record was incorrect.  The Board cannot 
now say that the reports recently submitted by the veteran, 
either individually or taken as a whole, "compel[] the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different" had those 
reports been available to and considered by the Board in 
November 2003.  See 38 C.F.R. § 20.1403(a).  Accordingly, the 
Board finds that it was not error not to have considered that 
evidence along with all the other evidence in November 2003.  

The veteran has not alleged any other factual errors, nor has 
he alleged any errors of law in the Board's November 2003 
decision.  

In summary then, the Board finds that the November 2003 Board 
decision was adequately supported by the evidence then of 
record and was not undebatably erroneous or fatally flawed 
for failing to grant service connection for right hand 
paresthesia.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.  

Although not relevant to the current consideration, the Board 
notes that, following the November 2003 Board decision, the 
veteran submitted several of the medical reports discussed 
above to the RO in April 2004.  A rating decision in April 
2004 found that the additional evidence was not new and 
material to reopen his claim for service connection for 
paresthesia of the right hand.  




ORDER

The motion to revise the Board's November 21, 2003, decision 
on the grounds of CUE is denied.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



